DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of bacterial infection caused by Streptococcus pneumonia, and the further gene pair DUSP1 and SIGLEC1 in the reply filed on 2/2/2022 is acknowledged.  Applicant respectfully disagrees with the assertion that the claims lack a single general inventive concept.  However, the prior art rejections in this office action evidence that the claims as currently drawn do not have a special technical feature.  Furthermore, applicant argues that it would not create a serious burden to search and examine the claimed invention without limiting it to bacterial infections.  This is not persuasive because under 371 the standard for restriction is Lack of Unity and undue burden is not a requirement for a proper separation of groups.  Applicant argues that the presently claimed invention involves distinguishing among bacterial infection, non-bacterial infection and a combined infection.  The claims do not recite distinguishing as applicant argues.    Upon further consideration, the restriction among different bacterial species is WITHDRAWN insofar as it includes E. coli and S. aureus.  Thus, the examined species were S. pneumonia, S. aureus, and E. coli.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn because it does not recite the elected Streptococcus pneumonia or rejoined S. aureus and E. coli.  
Specification
The disclosure is objected to because of the following informalities: 
On page 7 the specification refers to colors in drawing.  However, there are no color drawings in the file nor is there an approved petition for color drawings. 
Table 5 on p. 39 appears to have a typographical error in the “Accuracy” column for DUSP1/IFI44L, where it recites “10” when it appears “100” would be correct (based on the sensitivity and specificity both being 100%).   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 8, 12, 13-18, 20, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite when it recites “to obtain data indicative of the relative abundance of target molecules indicative of the expression of at least the gene pair DUSP1 and IFI27.”  It is unclear what “relative abundance” means the abundance of the target molecule indicative of the expression of DUSP1 relative to the abundance of the target molecule indicative of expression of IFI27 or if the “relative abundance” means the abundance of each target molecule relative to some other factor (such as a housekeeping gene, for example).  That is, it is not clear what the “relative abundance “ is “relative” to.    Further, it is unclear from the recitation if the expression of DUSP1 and IFI27 or the expression of a surrogate marker indicative of DUSP1 and IFI27 expression should be measured.  That is, it is unclear if “data indicative of the expression” is meant to encompass detecting directly a DUSP1 and IFI27 gene product or if it encompasses detecting surrogate markers that are coordinately expressed or in some other way “indicative of” the relative abundance of DUSP1 and IFI27.  
Claim 1 is also indefinite because it recites a step of “determining the presence of an infection in the subject” which appears to in fact require determining that an infection is present.  But then, in step (c) the claim sets forth treating the subject for an infection “if” the presence of an infection is determined in step (b).  Claim 20 is further indefinite because it recites a step of “distinguishing” between a bacterial infection and a non-bacterial infection in the subject, and treating the subject accordingly.  However, this claim depends from claim 1, which does not clearly require that any infection is detected since it recites treating “if” the presence of an infection is determined.  It is not clear how claim 20 fits into or further limits claim 1, and it is not clear if claim 20 is meant to say definitively that an infection is detected.  Amendment of claim 1 to delete the “if” and the language following it would overcome this aspect of the rejection.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 4, 6, 8, 12, 13-18, 20, 22-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature  without significantly more. 
The claim(s) recite(s) “determining the presence of an infection in the subject in dependence on the data” which is a process that could be performed by a human mind, and is thus an abstract idea that is a mental process.  
Dependent claim 16-18 additionally include a step of calculating a ratio which is a judicial exception that is an abstract idea that is a mathematical concept.
Dependent claims 17-18  further include a step of “comparing” which is also a mental process that is an abstract idea  
Claim 20 recites a further step of “distinguish” between infection types and to treat accordingly.  
The judicial exceptions are not integrated into a practical application because in addition to the judicial exceptions, the claims recite only steps of “assaying” the sample to obtain data indicative of gene expressions and treating “if” an infection is determined.  The assaying step does not integrate the judicial exception because it is pre-solution data gathering.  Step (c) does not integrate the judicial exceptions because it is not a required step; it occurs only “if” an infection is determined.  Even if it were a required step, the treating steps do not recite a particular treatment or prophylaxis and are considered generally a statement to “apply” the judicial exceptions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presolution data gathering is recited at a high level of generality such that it encompasses employing any possible technique for measuring gene expression.  Step (c) does not transform the judicial exceptions because it is not a required step; it occurs only “if” an infection is determined.  Even if it were a required step, the treating steps do not recite a particular treatment or prophylaxis and are considered generally a statement to “apply” the judicial exceptions.  Thus these do not combine to transform the judicial exceptions to significantly more. 
	With regard to claims 22-24  the claims recite a mental process of “comparing” two sets of expression data obtained by assaying a sample, treating the subject, and assaying the sample again.  Here, the “comparing” step encompasses a process that is a mental step of reviewing data and comparing int.  Further, the claim sets forth a naturally occurring correlation that a difference between the data of the abundances indicates therapeutic effectiveness which is the type of correlation that the courts have recognized as a natural law.  
	In addition to the judicial exception, the claims recite steps of “assaying, providing a therapeutic treatment, and assaying.”  These do not integrate the judicial exception or amount to significantly more because they are pre-solution data gathering steps recited at a high level of generality.  They are necessary steps to generate the data for the comparing.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 8, 12, 13-18, 20, 22-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for distinguishing a bacterial infection from a non-bacterial infection in a patient displaying symptoms of infection by directly measuring the mRNA level of DUSP1 and IFI27 in a blood sample of the patient, does not reasonably provide enablement for detecting any specific bacterial infection (i.e. the presence of S. pneumoniae dependent on gene expression data), or detecting infection based on any possible molecule “indicative of “ DUSP1 and IFI27 expression, or distinguishing a healthy patient from an infected patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims encompass determining the presence of any type of infection “in dependence on the data” obtained in step (a) of the claim.   This is inclusive, for example, of “determining the presence” of the infection by Streptococcus pneumoniae (i.e. the elected species).  However, the specification does not provide any guidance concerning using data indicative of DUSP1 and IFI27 relative abundance for the detecting infections with specific organisms.  In the examples (beginning on p. 36), measuring mRNA expression levels of IFI27 and DUSP1 and show that  the ratio of expression of DUSP1/IFI27 can be used in a logical rule to predict bacterial infection.  The examples show that the logical rule had high sensitivity with accuracy over 70%  in differentiating a variety of bacterial infections from influenza infection and also from plasmodium infection.  The classifier had low accuracy at differentiating bacterial sepsis from healthy adults.  Thus, the guidance in the specification provides evidence to support a method which differentiates a “bacterial” infection from a “viral” infection or from a “plasmodium” infection.  It would be highly unpredictable and perhaps not possible to identify the presence of a “Streptococcus pneumoniae” infection “in dependence on” the data indicating IFI127 and DUSP1 expression.   The data in the specification demonstrate that the combination can be used to broadly detect bacterial infection with no indication that the data could be applied to further determine a particular bacterial infection.  In fact given that the combination detected “bacterial” for a wide variety of genera (see examples) with no indication of differentiation, it is highly unpredictable that the combination could distinguish one from another.  Furthermore, the specification exemplifies that it is highly unpredictable to apply the claimed method to distinguish between a healthy individual and an individual with infection, since in Table 9 the accuracy of the claimed combination was only 56%.   
 The claims are sufficiently broad so as to encompass assaying a sample to obtain “data indicative of the relative abundance of target molecules indicative of the expression of at least the gene pair DUSP1 and IFI27.”  This recitation is sufficiently broad so as to encompass detecting mRNA expression of DUSP1 and IFI27, protein expression, or any other possible surrogate which would be “indicative” of the expression of DUSP1 and IFI27.  The specification exemplifies only determining mRNA expression in blood samples.  Insofar as the claims intend that the “target molecule” may encompass detecting protein IFI27 or DUSP1, there is no well-established or known correlation between blood expressed mRNA and protein levels.  For example, Shebl et al. teach that researchers should be cautions when using mRNA expression array results as a proxy for protein levels (Shebl. Cancer Epidemiol Biomarkers Prev. 2010 April ; 19(4): 978–981. doi:10.1158/1055-9965.EPI-10-0064).  The paper teaches observing that while some mRNA expression levels were correlated to protein expression levels in blood samples, many also were not (p. 4 and throughout).  This is relevant to the instant claims because it exemplifies that it is unpredictable whether or not infection could be predicted based on the level of expression of protein in samples.  There is no guidance given in the specification as to other target molecules whose relative abundance would be indicative of the expression of DUSP1 or IFI27, and the prior art also fails to provide such guidance.  The identity of such target molecules (for example mRNA molecules coordinately expressed with IFI27 or DUSP1) is highly unpredictable.  
The claims are sufficiently broad so as to encompass testing any possible “subject,” including subjects that do not show signs or symptoms of infection prior to testing, and non-human subjects.  However the specification indicates in Table 9 that the claimed unable to distinguish sepsis from a healthy control in 20/21 controls.  Therefore, the accuracy of detecting bacterial infection compared to healthy control is almost a coin toss (56%).   Furthermore, the gene expression patents demonstrated in the specification have not been shown to be replicated in non-human organisms.  
The breadth to the claims includes making specific diagnosis (i.e. determining the presence of specific infection such as S. pneumoniae), as well as detecting any possible molecule “indicative of the expression” of DUSP1 and IFI27.  The specification teaches only very limited examples within the scope of the claim, and does not provide any evidence that “dependence on the data” alone could identify the species of microorganism responsible for bacteria.  The state of the art in developing diagnosics based on gene expression is highly unpredictable, as evidenced by the instant specification where empirical experimentation was required to determine any relationship between phenotype and genotype, and as evidenced by the prior art.  
It would require an extreme amount of experimentation to establish a reliable diagnostic relationship between any possible “sample representative of gene expression” and any “molecule indicative of the expression” of the recited genes and any possible specific bacterial disease.   Furthermore, it would require extensive experimentation to establish that the instantly claimed invention could distinguish the presence of infection in a healthy appearing patient since the specification demonstrates a very low success in distinguishing healthy individuals from infected individuals using the DUSP1/IFI27 combination.  
Thus, having considered all of this, it would require undue experimentation to practice the claimed invention commensurate in scope with the instant claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 12, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nau et al. (US 20040038201 A1).
 	Nau et al. teach a method for identifying an infection in a subject which includes determining the gene expression of at least one stimulus-specific gene, with both DUSP1 and IFI27 being identified (see 0006-0007; Claims 3, 17, 57, and 66, for example, wherein X68277_At is DUPS1 and X67325_AT is IFI27).  With regard to claim 1, determining the gene expression of these two genes is an embodiment of assaying a sample representative of gene expression in the subject to obtain data indicative of the relative abundance of DUSP1 and IFI27, and determining the presence of an infection in dependence on the data.  The reference teaches infection is diagnosed by a “positive” or “negative” gene expression profile relatice to a control gene expression profile, thus the reference teaches measuring the relative gene expression (76).  The reference teaches that the invention is based on the discovery that exposure of macrophages to a pathogen results in a pathogen-specific pattern of gene expression (0050) and that pathogens can be identified by comparing the gene expression profile obtained from a vertebrate with one or more stimulus specific expression profiles, and a treatment regime can be selected (0056).  The reference teaches that in the case of a strong correlation between a profile and a disease, the method can justify immediate administration of a treatment (79).  Alternatively, a therapeutic regiment can be formulated, and repeated assessment of a patient for a pathogen can determine the effectiveness of the regimen (80).  Thus, the reference teaches treating the subject for an infection if the presence of an infection is determined.    Specifically with regard to DUPS1 and IFI27, Table 2 teaches that these genes are differentially expressed genes induced by Gram negative bacteria, in this regard the reference teaches wherein the infection is bacterial (Table 2).  The reference teaches that the infection can be E. coli (0056).  The reference teaches that the can be whole blood (0073).  The reference teaches the method is useful in cases where an infectious pathogen has not yet entered the bloodstream, as in pneumonia (0075), and further reaches that that Gram positive organisms tested in the example that generated Table 2 included E. coli and S. aureus, and thus the method would detect  a lower respiratory infection caused by one of these (0144).  The reference teaches obtaining data indicative of the relative abundance of many additional genes, and thus many additional “pairs” (Table 2).  The reference teaches that in response to testing, a therapeutic regiment can be formulated, and repeated assessment of a patient for a pathogen can determine the effectiveness of the regimen (80).  This includes, therefore, assaying for expression of DUSP and IFI27, providing a therapeutic treatment , assaying expression again, and comparing the results, wherein a change in the expression results is indicative of response to treatment.  


Claim(s) 1, 2, 4, 6, 8, 12, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths (WO 2017/068347).
 	The instant claims are rejected in this office action under 112 1st paragraph for scope of enablement.  Accordingly, the priority document, which does not disclose more than the instant non-provisional application, does not provide support for the instant claims under 112 1st paragraph, and the instant claims do not enjoy the benefit of priority to that document.  Therefore, the effective filing date for the instant claims is the date of the PCT filing, 4/11/2019.  As such, the Griffiths 2017 document is available as prior art against the claims under 102(a)(1).  If the claims are granted priority to the foreign priority date (4/12/2018) then the Griffiths reference will no longer be available as prior art.  
The reference discloses also a method of detecting and treating a bacterial infection in a subject, the method comprising:
(a) assaying a sample representative of gene expression in the subject to obtain data indicative of the relative abundance of target molecules indicative of the expression of at least the gene pair DUSP1 and IF127;
(b) determining the presence of a bacterial infection or non-bacterial infection in the subject in dependence on the data (cf. claims 5-29, see especially claims 12-13; page 2, paragraph 3 - page 5, paragraph 1; page 7 - page 8, paragraph 5 and esp. page 8, paragraph 4- page 9, paragraph 3).  The disclosure is inclusive of determining the relative abundance of all of the genes recited in the claim.  
 	The reference teaches that the bacterial infection can be caused by Streptococcus pneumoniae (see claim 14, p. 27). 
  	The reference teaches that the sample is selected from those including, blood, plasma, serum, CSF and synovial fluid (see claim 15, p. 28).   
	The reference teaches a method that includes obtaining data indicative of additional gene pairs, see claim 5 reciting “at least one gene pair” which is inclusive of multiple gene pairs.  Furthermore, the reference teaches detecting SIGLEC1 (see claim 5).   Here it is noted that detecting the relative abundance of each gene separately determines the relative abundance of each member of the pair. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nau et al. (US 20040038201 A1) in view of Sweeney et al. (WO 2017/214061 A1).
 	The teachings of Nau et al. as they apply to claim 13, from which claims 14 and 15 depend are given previously in this office action and fully incorporated here. 
	Nau et al. does not teach a method which comprises obtaining data indicative of the relative abundance of a pair of genes that includes SIGLEC1.  
	Sweeney et al. teaches methods for diagnosis of bacterial and viral infections using biomarkers that can determine whether a patient with acute inflammation has a bacterial or viral infection (abstract and throughout).  The reference teaches SIGLEC1 is a viral response gene (p. 8).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the methods taught by Nau et al. to include detecting viral response genes, including SIGLEC1, along with the genes that indicate a bacterial infection in order to provide a method that considers whether a patient has both either a viral or a bacterial infection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. teach that IFI27 discriminates between influenza and bacteria in patients with suspected respiratory infection (Tang et al.  Eur Resp J 2017; 49:  1602098, 12 pages).

 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634